Title: From Louisa Catherine Johnson Adams to George Washington Adams, 6 March 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington





Washington 6 March 1826


Why you should have thought that I was offended my dear George I cannot imagine as I have never had an idea of the kind but I believe that the state of my health and the constant irritation of the nervous system has so soured my temper I am now always crass and unpleasant to myself and to everybody else.—Mr. Quincy has left us after a short visit in which we endeavoured to obtain his company very frequently tho almost always unsuccessfully the uncertainty which he appeared to be in concerning your plans led me to doubt the rumours which had reached us and I was very happy that altho’ I know you to possess a soul of fire that your acquaintance with the fair lasses had not been sufficiently long to enforce the barbed arrow very deeply in your heart—Mr. Q was very much admired here while he stayed and I think him a very genteel young man possessing just enough of the choir voice necessary to show that a man is by nature a gentleman—After all we may boastt of the superiority of talents they cannot obscure the deficiencies which a want of the graces exhibit and in the common intercourse of society by no means afford a substitute for their loss—It would almost seem that beyond a certain standard of intellectual strength and aquirement a man becomes incapable of participating in those associations which render society delightful and which binds the relative connection of civilized life—The unyielding nervousness or the neglectful frigidity with which stills the affectionate glance or soothing smile is equally ungracious and equally crushed all the fare and benevolent feelings of the human heart—The ties of society which bind man to man must be of an endearing kind or they could not endure and it is these ties that are the most successful in chaining the passions that cannot be entirely subdued. In our own relative duties with mankind we are called upon to make perpetual sacrifices of our own particular tastes as contributors to the general happiness and comfort of those with whom we mix and I have seldom seen an instance in which such sacrifices were not advantageous to ourselves. Man is of himself an animal so given to low and groveling pursuits that he requires constantly to be restrained by distractions superior to his own will and so imposed as to check that pride of wilful independence which expression to secure or to what is infinitely worse the scorn as our men infinitely inferior and less deserving than himself—It is possible for a while under the mask of eccentricity for a person to throw off his shackles—but tho’ this eccentricity may afford a shelter for a time it soon leads to that abode in which the lights of reason shine no more—This is a long and rambling preface my Dear Son, to an old but affectionate entreaty that you will devote a little more of your time and attention to that appearance and those manners which are ever must be essential to form a gentleman—It must become a subject of your constant thought for you cannot assure the gentleman with your best Coat and a slovenly person naturally begats slovenly and inelegant manners—Let me once more recommend you to read Chesterfield—For principle I certainly should never recommend it but as your grandfather says to a man whose sense of discrimination is correct much good may be gleaned from a bad book—Il peut toujours etre  aimable et propre, pour plaire au dames—Adieu

L.C.A—




